Judgment reversed, with costs; order entered May 25, 1927, reversed, and the motion to strike out defendant’s answer and for summary judgment denied, with ten dollars costs; order entered April 29, 1927, reversed and the motion for leave to serve an amended answer granted upon condition that defendant Rice file a surety company bond in the sum of $15,000 conditioned for the payment of any judgment which the plaintiff may recover against defendant Rice in this action. No opinion. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.